UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 14, 2013 First Midwest Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of Incorporation) 0-10967 (Commission File Number) 36-3161078 (IRS Employer Identification No.) One Pierce Place, Suite 1500, Itasca, Illinois (Address of principal executive offices) (Zip Code) (630) 875-7450 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. (a) The Company held its Annual Meeting of Stockholders on May 14, 2013 (“Annual Meeting”).A total of 67,784,457 shares of common stock of the Company were represented in person or by proxy at the Annual Meeting, which represented appoximately 90.17% of the Company’s total outstanding shares of common stock. (b) At the Annual Meeting, stockholders voted on the matters set forth below. Item 1 – Election of Directors.All of the nominees for election to the Company’s Board of Directors were elected, each for a three-year term, upon the following votes: Nominee Votes For Votes Against Abstentions Broker Non-Votes Brother James Gaffney Patrick J. McDonnell Michael L. Scudder John L. Sterling J. Stephen Vanderwoude Item 2 – Appointment of Independent Registered Public Accounting Firm.The appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2013 was ratified (advisory vote), upon the following votes: Votes For Votes Against Abstentions Broker Non-Votes -0- Item 3 – Advisory Vote on the Company’s Executive Compensation.The compensation paid by the Company to its named executive officers was approved on an advisory basis, upon the following votes: Votes For Votes Against Abstentions Broker Non-Votes Item 4 – Amendments to the Company’s Omnibus Stock and Incentive Plan.The amendments to the Company’s Omnibus Stock and Incentive Plan were approved, upon the following votes: Votes For Votes Against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. First Midwest Bancorp, Inc. (Registrant) Date: May 17, 2013 /s/ NICHOLAS J. CHULOS By:Nicholas J. Chulos Executive Vice President, Corporate Secretary and General Counsel
